Per Curiam.

This is an appeal from a decision of the Workmen’s Compensation Board allowing death benefits to the claimant widow. This case was previously affirmed by this court (12 A D 2d 578) but thereafter reversed and remitted by the Court of Appeals (10 N Y 2d 875) on the ground that the hypothetical question asked of claimant’s doctor included statements not supported by evidence and on the uncorroborated hearsay testimony of the claimant. The record now shows that upon remittal a new hypothetical question was proposed, eliminating the objectionable parts as found by the Court of Appeals. We have previously determined that there was substantial evidence to sustain the board’s finding. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.